    . ..·'\
               1

               2
               3

               4

               5

               6                                     UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEV ADA
               7

               8                                                  )         Case# 3:18-cv-00603
                   BEVERAGE DISPENSING SOLUTIONS,                 )
               9 . LLC,                                           )
                                                                  )         VERIFIED PETITION FOR
              10                     Plaintiff(s),                )         PERMISSION TO PRACTICE
                                                                  )         IN THIS CASE ONLY BY
              11          vs.                                     )         ATTORNEY NOT ADMITTED
                                                                  )         TO THE BAR OF THIS COURT
              12   THERMOPLAN USA, INC.,                          )         AND DESIGNATION OF
                                                                  )         LOCAL COUNSEL
              13                                                  )
                                     Defendantïs).                )
              14                     __________ )                           FILING FEE JS $250.00
              15

              16          TIMOTHY E. GROCHOCINSK]                Petitioner, respectfully represents to the Court:
                                     (name of petitioner)
              17
                           l.        That Petitioner is an attorney at law and a member of the law firm of
              18
                                                   NELSON BUMGARDNER ALBRJTTON PC
              19                                                  (finn name)

              20   with offices at                    _      15020 S. Ravinia A ve., Suite 29
                                                                      (street address)
              21
                                     Orland Park                                    Illinois                  60462
              22                       ( city)                                      (state)                  (zip code)

              23             708-675-1975                               tim@nbafinn.com
                    (area code+ telephone number)                         (Email address)
              24
                          2.         That Petitioner has been retained persona!ly or as a member of the law firm by
              25
                        Beverage Dispensing Solutions, LLC              to provide legai representation in connection with
              26                     [client(s)]

              27   the above-entitled case now pending before this Court.

              28
                                                                                                                     Rev. 5/16




. , ..
  '•.    :.
./. ..-:··
...
":t.,.
         '




                         3.        That since        May 8, 2008         , Petitioner has been and presently is a
                                                         (date)
              2   member in good standing of the bar of the highest Court of the State of               Illinois
                                                                                                       (state)
              3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

              4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular

              5   possession of the United States in which the applicant has been admitted to practice law certifying

              6   the applicant's membership therein is in good standing.

              7          4.        That Petitioner was admitted to practice before the following United States District

              8   Courts, United Stales Circuit Courts of Appeal, the Supreme Court of the United States and Courts

              9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

             10   standing of the bars of said Courts.

             11                           Court                             Date Admitted             Bar Number

             12                       State of Illinois                        5/8/2008                 6295055

             13                      State of Missouri                         9/20/2007                  59607

             14                Northern District of lllinois                   1/18/2012

             15                 Southern District oflllinois                  12/21/2007
                  -----
             16                 Eastern District of Missouri                  12/2)/2007

             17                Western District of Missouri                    9/20/2007
                                                                         ---
             18                Western District of Wisconsin                   7/28/2008
                  -----
             19
                          5.       That there are or have been no disciplinary proceedings instituted against petitioner,
             20
                  nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
             21
                  or administrative body, or any resignation or termination in order to avoid disciplinary or
             22
                  disbarment proceedings, except as described in detail below:
             23
                     (State "none" if Petitioner has no disciplinary proceedings, etc.)
             24
                         NONE
             25

             26

             27

             28                                                     2                                             Rev. 5116
    .,..•
    ' ..
            ..

.   ..
                               6.        That Petitioner has never been denied admission to the State Bar of Nevada. (Give

                  2   particulars if ever denied admission):

                  3   (State "none" if Petitioner has never been denied admission.)
                      \ONE
                  4

                  5

                  6            7.        That Petitioner is a member of good standing in the following Bar Associations.

                  7   (State "none" if Petitioner is not a member of other Bar Associations.)
                      Ì'IONE
                  8
                  9

                 10            8.        Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

                 11   (formerly LR IA I 0-2)   during the past three (3) years in the following matters:   (State "none" if no applications.)

                 12   Date of Application                  Cause                      Title of Court                   Was Application
                                                                                    Administrative Body                  Granted or
                 13                                                                   or Arbitrator                        Denied

                 14             NONE
                 I5

                 16

                 17

                 18

                 19                        (If necessary, please attach a statement of additional applications)

                 20            9.        Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

                 21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

                 22   extent as a member of the State Bar of Nevada.

                 23             10.      Petitioner agrees to comply with the standards of professional conduct required of

                 24   the members of the bar of this court.

                 25             11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

                 26   practice in this jurisdiction and that the client has consented to such representation.

                 27

                 28                                                           3                                                    Rev. 5/16
.   ,.,
                       That Petitioner respectfully prays that Petitioner be admitte· o practice before this Court

           2   FOR THE PURPOSES OF              nus CASE ONLy'
           3
           4
               STATE OF               Il_
                                        lin
                                          _o_i_
                                              s __        )
           5                                              )
               COUNTY OF                  C_
                                           o_ok         _ )
           6
           7             Timothy E. Grochocinski . Petitioner, being first duly s                         oses and says:
                                                                                                     /
           8   That the foregoing statements are true.

           9

          10   Subscribed and sworn to before me this

          11
          12
                                                                                                              Official Seal
                                                                                                      Notary Public -State of Illinois
          13                                                                                       My Commission Expires Aug 15, 2021

      .   14

          I5

          16                     DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                                  THE BAR OF THIS COURT AND CONSENT THERETO.
          17
                       Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
          18
               believes it 'to be in the best interests of the client(s) to designate -----,-M
                                                                                             _ ic_h_
                                                                                                   ae::--:l_D
                                                                                                            ---=-
                                                                                                               .R_ou_n_d-::s-,---_
          19                                                                                     (name of local counsel)
               Attorney at Law, member of the State of Nevada and previously admitted to practice before the
          20
               above-entitled Court as associate resident counsel in this action. The address and email address of
          21
               said designated Nevada counsel is:
          22
          23                                                  5371 Kietzke Lane
                                                                  ( street address)
          24
                                      Reno                                             Nevada                            8951 I
          25                        (city)                                             (state)                         (zip code)

          26             775-324-4100                                     mrounds@bhfs.com
                (area code+ telephone number)                              (Email address)
          27

          28                                                            4                                                     Rev 5/16
      ..

                     By this designation the petitioner and undersigned party(ics) agree that this designation constitutes
                 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

                 3   binding on all of us.

           ..    4

                 5                 APPOINTMENT OF DESIGNATED RESIDENT NEV ADA COUNSEL

I ~
                 6

                 7          The undersigned party(ies) appoint(s)                     M_i_
                                                                                         ch_a_e_l_
                                                                                                 D_._R_o_u_
                                                                                                          n_ds       as
                                                                                  (name of local counsel)
                 8   his/her/their Designated Resident Nevada Cou: -        t   this case.

                 9
                10
                11
                12
                13
                                                           (party's signature)
                14

                15
                                                           (type or print party name, title)
                16

                17                            CONSENT OF DESIGNEE
                            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
                18

                19
                20                                         Designated Resident Nevada Counsel's signature

                21                                         'f =f 3 'f                  M to u "JS e,, bf.. -f.s . Co
                                                           Bar number                         Email address
                22
                23
                     APPROVED:
                24
                     Dated: this    9th day of     January              19
                                                                    , 20_
                25
                26
                     UNITED ST ATES DISTRICT JUDGE
                27
                28                                                      5                                         Rev 5/16
                   EXHIBIT A TO PRO HAC VICE APPLICATION OF TIMOTHY E. GROCHOCINSKI

                   4. That Petitioner was admitted to practice before the following United States District
                   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and
                   Courts of other States on the dates indicated for each, and that Petitioner is presently a member
                   in good standing of the bars of said Courts.
                                           ---~--                               -                          -
                    Court                          1   Date A dmitted                 Bar Number       ----
                   Eastern District of Texas           1/i7/2 008                       ---
                    astern District of Michigan        12/20/2010
                   Northern District of Texas          11/17/2015           -   -
                   ~ederal Circuit US Court of         10/21/2009
                   Appeals




·~·.,ii.:}' ·...
''       ', ..
